                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                         Case No. 19-57624

ABDOUN ESTATE HOLDINGS, LLC,                                   Chapter 11

                Debtor.                                        Judge Thomas J. Tucker
                                                  /

    ORDER REQUIRING THE DEBTOR TO AMEND DISCLOSURE STATEMENT

         On March 3, 2020, the Debtor filed a plan and disclosure statement, in a document

entitled “Debtor’s First Amended Combined Plan and Disclosure Statement” (Docket # 39). The

Court cannot yet grant preliminary approval of the disclosure statement contained within this

document (the “Disclosure Statement”). The Court notes the following problems, which the

Debtor must correct.

         First, the Debtor must treat the claim of Alexander V. Lyzohub, currently treated in

Group II of the Plan on page 5, in a separate class under part C(2) of the Plan. The Debtor also

must state the following: the value of the property located at 16500-16512 Telegraph, Detroit, MI

48219 on which this creditor has an attorney lien; the priority of this creditor’s lien on that

property; and the basis and nature of the debt that gave rise to this creditor’s lien.

         Second, regarding the treatment of the mechanic’s liens of CRW, Inc. and TEK

Environmental in Class 3 of the Plan on page 7, the Debtor must treat each of these creditors in a

separate class, and for each such class, the Debtor must state that the class is not entitled to vote

on the Plan and is deemed to reject the Plan under 11 U.S.C. § 1126(g), because the class will

receive nothing under the Plan.

         Third, with regard to the treatment of the Class 4 claims of general unsecured creditors in




   19-57624-tjt      Doc 41     Filed 03/06/20        Entered 03/06/20 08:57:32          Page 1 of 3
the Plan on page 7, the Debtor must state (or estimate) the total amount of the payments that will

paid to this class monthly.

       Fourth, in paragraph D.2 of the Plan on page 8, the Debtor must summarize the terms of

the land contract, including the date that the contract was entered into; the sale price of the

property; and the payment terms, including the frequency and duration of the payments. The

Debtor also must state the amount still owing on the land contract.

       Fifth, in paragraph E of the Plan on pages 10-11, and in paragraph IV.C of the Disclosure

Statement on page 19, the Debtor must estimate the value of each of the claims that it has against

third parties. The Debtor also must include those estimated amounts in the Liquidation Analysis.

       Sixth, assuming that the following is consistent with the Debtor’s intent, the Debtor must

amend the second sentence of paragraph D.4 on page 10 of the Plan, so that it states: “This

obligation shall continue unless and until the Debtor is able to meet such obligations through rent

of commercial space as set forth in Paragraph (D)(1), collection of sums owed under the land

contract with the land contract vendee or from the sale of the vacant real estate as set forth in

Paragraph (D)(2), and/or successful prosecution of claims as set forth in Paragraph (D)(3).”

(Bold emphasis added, for illustration purposes in this Order only).

       Seventh, in paragraph V of the Plan on page 20, the Debtor must provide pre-petition

financial information for years 2017, 2018, and 2019 in a line itemization format consistent with

the format it used for its projections (i.e., the Debtor must list each income and each expense

item separately).

       Accordingly,

       IT IS ORDERED that no later than March 10, 2020, the Debtor must file an amended


                                                  2


   19-57624-tjt     Doc 41     Filed 03/06/20      Entered 03/06/20 08:57:32         Page 2 of 3
combined plan and disclosure statement that is consistent with this Order.

       IT IS FURTHER ORDERED that no later than March 10, 2020, the Debtor also must

file a redlined version of the amended combined plan and disclosure statement, showing the

changes the Debtor has made to the “Debtor’s First Combined Plan and Disclosure Statement”

filed March 3, 2020.



Signed on March 6, 2020




                                                3


   19-57624-tjt    Doc 41     Filed 03/06/20     Entered 03/06/20 08:57:32     Page 3 of 3
